IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 119,087

                              GARY L. WOESSNER, Deceased,
                                       Appellee,

                                              v.

            LABOR MAX STAFFING and XL SPECIALTY INSURANCE COMPANY,
                                   Appellants.


                              SYLLABUS BY THE COURT

1.
       Interpretation of the Kansas Workers Compensation Act, K.S.A. 2019 Supp. 44-
501 et seq., is a question of law subject to unlimited review.


2.
       On questions of statutory interpretation, an appellate court owes no deference to
interpretations given to the Kansas Workers Compensation Act by the Workers
Compensation Board.


3.
       Interpretation of an administrative regulation is a question of law subject to
unlimited review without deference to the agency's interpretation.


4.
       Clear and convincing evidence is evidence causing the fact-finder to believe the
truth of the facts asserted is highly probable.




                                              1
        Review of the judgment of the Court of Appeals in 56 Kan. App. 2d 780, 437 P.3d 992 (2019).
Appeal from the Workers Compensation Board. Opinion filed August 28, 2020. Judgment of the Court of
Appeals reversing the Workers Compensation Board and remanding with directions is reversed. Judgment
of the Workers Compensation Board is affirmed.


        J. Scott Gordon and Daniel C. Estes, of McCormick, Gordon, Bloskey & Poirier, PA, of
Overland Park, were on the briefs for appellant.


        Frank D. Taff, of Topeka, was on the briefs for appellee.


The opinion of the court was delivered by


        BILES, J.: Gary L. Woessner died after falling 15 feet from a jobsite catwalk for no
apparent reason. His widow was awarded death benefits under the Kansas Workers
Compensation Act. The employer appealed. In the claim proceedings leading up to this
court's review, sharp disagreements focus on two points: (1) a drug test's admissibility
showing Woessner had a large quantity of marijuana metabolites in his system; and (2)
whether clear and convincing evidence demonstrated drug impairment did not contribute
to the accident. See Woessner v. Labor Max Staffing, 56 Kan. App. 2d 780, 781, 437 P.3d
992 (2019). How these disputes are resolved determines whether benefits were properly
awarded.


        Under the Act, an employer is not liable when an employee's work-related injury
was contributed to by that employee's marijuana consumption. K.S.A. 2019 Supp. 44-
501(b)(1)(A). And the law conclusively presumes an employee was impaired if testing
shows a concentration of marijuana metabolites at the time of injury at or above a
statutorily set level. K.S.A. 2019 Supp. 44-501(b)(1)(C). The law also creates a rebuttable
presumption that the accident was contributed to by that impairment, which the employee
can overcome by clear and convincing evidence. K.S.A. 2019 Supp. 44-501(b)(1)(D).

                                                    2
Woessner's test results were well above the statutory level needed to trigger these
presumptions.


         We hold the drug test results were admissible but agree with the Workers
Compensation Board that clear and convincing evidence shows the conclusively
presumed impairment did not contribute to Woessner's accident. We affirm the Board's
award.


                        FACTUAL AND PROCEDURAL BACKGROUND


         While working for Labor Max Staffing at a feed mill, Woessner fell from a
catwalk and suffered a severe traumatic head injury. No one saw him fall, and the cause
remains unexplained. He died about six months later.


         Woessner was taken by ambulance to Stormont-Vail Hospital in Topeka. Dr.
Nason Lui, the emergency room on-call trauma surgeon, followed hospital protocols for
an unconscious patient and ordered blood and toxicology screens. The toxicology screen
was performed on a urine sample from a catheter. It indicated a positive result for THC,
marijuana's psychoactive ingredient, at a level of at least 50 ng/ml of urine.


         During Woessner's months of treatment at various facilities, Labor Max paid
workers compensation benefits for his temporary total disability and for his treatment and
care. Labor Max requested additional testing of the urine sample stored at Stormont-Vail.
LabCorp performed GC/MS (gas chromatography/mass spectrometry) confirmatory
testing and obtained a positive result with a confirmed level of 189 ng/ml of marijuana
metabolite. State law triggers the conclusive impairment presumption at or above 15
ng/ml of marijuana metabolite. See K.S.A. 2019 Supp. 44-501(b)(1)(C).


                                              3
       Labor Max stopped paying on the workers compensation claim. See K.S.A. 2019
Supp. 44-501(b)(1)(A) (disallowing compensation when the employee's injury, disability,
or death was contributed to by the use or consumption of alcohol or drugs). This set the
stage for further workers compensation proceedings on behalf of Woessner's widow,
Carmen Woessner.


       At a regular hearing before an administrative law judge, the parties agreed the only
contested issue was whether marijuana intoxication relieved Labor Max's liability to pay
workers compensation benefits. After reviewing the evidentiary record, then consisting of
several witnesses' depositions, the administrative law judge turned to the exhibits the
parties marked to be offered at the hearing. Two Labor Max exhibits are relevant to this
appeal. The first (Exhibit B) is a "chain of custody" affidavit from Shelley D'Attilio,
Stormont-Vail's laboratory services director. The second (Exhibit C) is a "chain of
custody" affidavit from David St. John, the lab supervisor for the LabCorp facility that
tested the stored urine sample.


       D'Attilio's affidavit contained her sworn statements that she knew the facts based
upon her review of the records kept by Stormont-Vail in the ordinary course of business
and her knowledge of the lab's procedures. She identified each recorded step in handling
the sample beginning with its collection. She detailed the records of the sample's
screening and long-term storage. And she swore access to the storage location was
limited to Stormont-Vail laboratory toxicology staff. She outlined Stormont-Vail's record
of the processing of LabCorp's request for a portion of the sample and its retrieval and
transfer to a LabCorp courier by a Stormont-Vail employee.


       Two documents were attached to D'Attilio's affidavit. One was a chain-of-custody
form sent to LabCorp with the urine sample. It referred to the specimen number and was
signed by the Stormont-Vail lab employee who retrieved the sample from long-term
                                          4
storage and delivered it to the "LabCorp Courier." The other document was the Stormont-
Vail drug screening-test result report. It showed a positive result for THC with a cutoff
value of 50 ng/ml. It also stated: "Results not confirmed. May not meet forensic
requirements. Confirmation by GC/MS available upon request."


       St. John's affidavit similarly laid out his LabCorp facility's records of the sample's
handling. It indicated St. John reviewed the business records from the lab related to the
sample's testing. He believed they detailed each event at or near the time something
happened. St. John swore that: LabCorp received the sample with no evidence of
tampering; lab personnel then handled it under proper procedures, including keeping
chain-of-custody documentation; LabCorp staff used the GC/MS method, which found a
positive result for marijuana metabolites; this result was confirmed and reported by a
certifying scientist; and the lab was federally certified for drug testing.


       The documents attached to St. John's affidavit included the LabCorp drug test
results. Those results were reflected in both St. John's letter report showing marijuana
metabolites at a level of 189 ng/ml confirmed by GC/MS analysis, and a "Laboratory
Data Package" containing the lab documents relating to testing, confirmation, and chain-
of-custody for the urine sample.


       The ALJ admitted both exhibits over Carmen's hearsay and foundation objections.


       After the hearing, Dr. Christopher Long, a board-certified forensic toxicologist,
testified in an evidentiary deposition as an expert witness for Labor Max. When
discussing Exhibit C, Dr. Long noted the LabCorp sample identified marijuana
metabolites in the amount of 189 ng/ml. He said, if an individual smoked a "single joint,
you'd be lucky to test positive for 24 hours" or, "[a]t most, if it was a big joint, three
days." He admitted "if you're taking a heavier dose, then, yes, it could go up to a week."
                                             5
But Dr. Long disagreed with LabCorp that prolonged marijuana use could show up in
urine samples one to two months later.


       Dr. Long admitted that "I don't know if [Woessner's] death was contributed to by
the marijuana. Other than the fact that it's present, that's all I can state." And he could not
say "the active ingredient was present because they didn't test for it. So I don't know the
level of impairment." He explained the subjective, hallucinogenic nature of marijuana
meant that "[g]enerally," a layperson could not determine when someone else had
consumed it. But he admitted it was possible that an individual who had consumed
marijuana would smell of it, would have reddened eyes or a cough, or would appear
restless, or unable to concentrate—although he judged some of these possible symptoms
"not probable."


       In support of the compensation claim, Carmen testified she did not see Woessner
the morning of his accident. He had spent the night with their daughter and
grandchildren. Carmen was aware of only one instance in which Woessner consumed
marijuana. This was when he smoked it over lunch about a month before the accident.
She said that because she "was with him most of the time" and had never seen him use
marijuana, she "figured that was just an isolated thing." She also represented their
daughter reported Woessner had not consumed marijuana around her the night before the
accident.


       Carmen also presented testimony from mill assistant Thomas McGraw, who
worked with Woessner every day at the mill, although Woessner worked in sanitation.
They were not social acquaintances. McGraw testified Woessner was cleaning a catwalk
in the mill the day of the accident. Shortly before Woessner's fall, McGraw spent
between 10 and 15 minutes near him while loading a truck on the mill's catwalk.
McGraw estimated he saw Woessner "no more than five minutes" before the fall. He
                                       6
appeared "normal" to McGraw that day: he did not seem restless, drowsy, sleepy,
agitated, anxious, restless, hostile, withdrawn, unresponsive, or paranoid.


       McGraw did not notice anything wrong with Woessner before he fell. He did not
notice whether Woessner's eyes were reddened and did not notice any unusual odors
about Woessner's person. He did not stumble, did not appear to have tremors in his
hands, and did not have a cough. McGraw characterized Woessner as "a good worker"
whom he had observed many times before. And on the day he fell, Woessner was
"always pretty much the same" as he had been previously. But McGraw conceded he had
no expertise in identifying drug impairment symptoms.


       The ALJ, Board, and Court of Appeals each took different stances on the
admissibility of the LabCorp drug test results and whether Carmen's evidence overcame
the statutory causation presumption. The test results' admissibility was debated through
the lens of three authorities: K.S.A. 2019 Supp. 44-501(b)(3), which sets out conditions
for admitting the chemical test results from a sample collected by the employer; K.A.R.
51-3-5a, which details the process for admitting "[m]edical reports or any other records
or statements"; and typical evidentiary requirements for workers compensation hearings.


       The ALJ deemed the drug test results admissible over Carmen's hearsay and
foundation objections. His factual findings included information gleaned from both
Exhibits B and C, including the crucial fact that GC/MS analysis of Woessner's urine
sample "confirmed the presence of a marijuana metabolite at the level of 189 ng/mL."
The ALJ ruled K.S.A. 2019 Supp. 44-501(b)(3) did not apply. His order did not address
the regulation or standard evidentiary rules. The ALJ held based on the test results that
"Woessner is conclusively presumed to have been impaired due to marijuana." He also
concluded Carmen failed to demonstrate by clear and convincing evidence that


                                             7
Woessner's impairment did not contribute to his accident, injury, and death. Therefore,
the ALJ ruled Woessner's injuries were not compensable.


       The Board reversed the ALJ. It ruled the test results were inadmissible for lack of
evidentiary foundation as, in its view, was required by the statute, the regulation, and the
default evidentiary requirements. In addition, it found, even if Woessner was impaired,
the impairment did not contribute to his accident. The Board concluded his injuries were
compensable and awarded the authorized benefits.


       Labor Max sought judicial review of the Board's decision. A split panel of the
Court of Appeals vacated the award and remanded the claim to the Board. The panel
majority held the Board erred as a matter of law when it excluded the exhibits, reasoning
that neither the statute nor the regulation excluded them, and they were sufficiently
reliable to be admissible. Woessner, 56 Kan. App. 2d at 799. The panel majority also held
the record was insufficient concerning the Board's finding that Woessner's impairment
did not contribute to the accident for meaningful appellate review, so it remanded that
issue for additional proceedings. 56 Kan. App. 2d at 801-02. In a dissenting opinion,
Judge Henry Green Jr. agreed the statute did not bar admission of the results, but argued
the regulation did. 56 Kan. App. 2d at 803, 811-12.


       Carmen timely petitioned this court for review, which we granted. Jurisdiction is
proper. See K.S.A. 20-3018(b) (providing for petitions for review of Court of Appeals
decisions); K.S.A. 60-2101(b) (Supreme Court has jurisdiction to review Court of
Appeals decisions upon petition for review).




                                               8
                                         ANALYSIS

       Whether the Board properly awarded benefits requires us to consider two
questions: (1) the drug test's admissibility showing Woessner had a large quantity of
marijuana metabolites in his system; and (2) whether clear and convincing evidence
demonstrated drug impairment did not contribute to the accident.


Scope of Review for Board Decisions

       The Board's decision is subject to review under the Kansas Judicial Review Act,
K.S.A. 77-601 et seq. K.S.A. 2019 Supp. 44-556(a). The party challenging it—in this
instance Labor Max—bears the burden of proving the agency action was invalid. K.S.A.
77-621(a)(1). The reviewing court may grant relief only for statutorily enumerated
reasons, which include three relevant for this appeal: the agency erroneously interpreted
or applied the law; the agency action was based on a factual determination not supported
to the appropriate standard of proof by evidence that is substantial when viewed in light
of the record as a whole; and the agency action was otherwise unreasonable, arbitrary, or
capricious. K.S.A. 77-621(c)(4), (7), (8). And "[i]n making the foregoing determinations,
due account shall be taken by the court of the rule of harmless error." K.S.A. 77-621(e).


Admission of the Lab Test Results

       Our first issue is whether the Board erroneously excluded the LabCorp results
reflecting Woessner's intoxication. This is of paramount importance to the
compensability of Woessner's accident and death because compensation is not allowed if
Labor Max proves Woessner's "use or consumption" of marijuana contributed to his
"injury, disability or death." K.S.A. 2019 Supp. 44-501(b)(1)(A). And a "GCMS
confirmatory test" reflecting a marijuana metabolite concentration of at least 15 ng/ml at
the time of the injury vastly simplifies what is needed to defeat this claim by triggering
                                              9
(1) a conclusive presumption Woessner was impaired; and (2) a rebuttable presumption
the impairment contributed to his accident, injury, or death. See K.S.A. 2019 Supp. 44-
501(b)(1)(C), (D).


       Admissibility turns on the Board's three holdings. First, there was insufficient
foundation for the test results' admission under K.S.A. 2019 Supp. 44-501(b)(3) (required
conditions for admission of chemical tests). Second, K.A.R. 51-3-5a separately barred
admission. And third, general evidentiary rules for workers compensation hearings
precluded their admission. We consider each next.


       K.S.A. 2019 Supp. 44-501(b)(3)


       The panel held the Board erred by imposing K.S.A. 2019 Supp. 44-501(b)(3)'s
foundation requirements to exclude the test results. The Board's rationale was that Labor
Max did not support them with foundation testimony satisfying K.S.A. 2019 Supp. 44-
501(b)(3)(A)-(F). The panel unanimously held this was error. See Woessner, 56 Kan.
App. 2d at 795 ("The Board made a legal error by relying on this statute to exclude the
lab-test result."); 56 Kan. App. 2d at 803 (Green, J., dissenting) ("The Board clearly erred
by applying [the statute] to exclude the admission of Gary's GC/MS test results since
medical staff collected Gary's urine sample."). We agree.


       Interpretation or construction of the Workers Compensation Act is a question of
law. "Appellate courts exercise unlimited review on questions of statutory interpretation
without deference to an administrative agency's or board's interpretation of its authorizing
statutes." Redd v. Kansas Truck Center, 291 Kan. 176, Syl. ¶ 4, 239 P.3d 66 (2010).




                                            10
K.S.A. 2019 Supp. 44-501(b)'s relevant portions provide:


        "(2) The results of a chemical test shall be admissible evidence to prove
impairment if the employer establishes that the testing was done under any of the
following circumstances:


        ....


        (B) during an autopsy or in the normal course of medical treatment for reasons
related to the health and welfare of the injured worker and not at the direction of the
employer;


        ....


        "(3) Notwithstanding subsection (b)(2), the results of a chemical test performed
on a sample collected by an employer shall not be admissible evidence to prove
impairment unless the following conditions are met:


        (A) The test sample was collected within a reasonable time following the
accident or injury;


        (B) the collecting and labeling of the test sample was performed by or under the
supervision of a licensed health care professional;


        (C) the test was performed by a laboratory approved by the United States
department of health and human services or licensed by the department of health and
environment, except that a blood sample may be tested for alcohol content by a
laboratory commonly used for that purpose by state law enforcement agencies;


        (D) the test was confirmed by gas chromatography-mass spectroscopy or other
comparably reliable analytical method, except that no such confirmation is required for a
blood alcohol sample;

                                             11
                 (E) the foundation evidence must establish, beyond a reasonable doubt, that the
       test results were from the sample taken from the employee; and


                 (F) a split sample sufficient for testing shall be retained and made available to the
       employee within 48 hours of a positive test." (Emphasis added.) K.S.A. 2019 Supp. 44-
       501(b).


       The Board's application of subsection (b)(3) to exclude the test results was plainly
wrong. It requires as a condition precedent that the "sample" must be "collected by the
employer." But Labor Max did not collect the tested urine sample. Stormont-Vail's
treating personnel did. Subsection (b)(3) does not govern the test results' admissibility.


       The Board disregarded the required condition precedent by reasoning that not
applying the statute's standards set forth in subsection (b)(3) "would permit questionable
drug test results to be admissible." But that this concern does not justify ignoring the
statutory language. "'When a statute is plain and unambiguous, a court must give effect to
its express language, rather than determine what the law should or should not be.'" Estate
of Graber v. Dillon Companies, 309 Kan. 509, 516, 439 P.3d 291 (2019). Public policy
considerations, however sound, cannot upset the Legislature's intent as expressed in a
statute's plain language. Bussman v. Safeco Insurance Co., 298 Kan. 700, 729, 317 P.3d
70 (2014) (applying statute according to its plain language, "[n]otwithstanding any public
policy considerations and regardless of what one might speculate that the legislature
meant to do").


       K.S.A. 2019 Supp. 44-501(b)(3) plays no role in determining the LabCorp test
results' admissibility. The Board erred as a matter of law by concluding the statute was
applicable.


                                                     12
       K.A.R. 51-3-5a

       The panel split over the regulation's application. The panel majority held the
Board erred when it applied K.A.R. 51-3-5a(a) to exclude the test results. We agree this
regulation does not bar the test results' admission.


       Like statutory interpretation, interpreting an administrative regulation is a question
of law subject to unlimited review, without deference to the agency's interpretation.
Pener v. King, 305 Kan. 1199, 1208, 391 P.3d 27 (2017). If possible, a regulation "must
be construed in harmony with the statute, so that it, as well as the statute, may be given
effect." Kansas Comm'n on Civil Rights v. City of Topeka St. Dep't, 212 Kan. 398, 402,
511 P.2d 253 (1973).


       K.A.R. 51-3-5a is captioned, "Procedure for preliminary hearings." It claims to be
authorized by K.S.A. 44-573, and to implement K.S.A. 1996 Supp. 44-534a. The
regulation provides:


               "(a) Medical reports or any other records or statements shall be considered by
       the administrative law judge at the preliminary hearing. However, the reports shall not
       be considered as evidence when the administrative law judge makes a final award in the
       case, unless all parties stipulate to the reports, records, or statements or unless the
       report, record, or statement is later supported by the testimony of the physician, surgeon,
       or other person making the report, record, or statement. If medical reports are not
       available or have not been produced before the preliminary hearing, either party shall be
       entitled to an ex parte order for production of the reports upon motion to the
       administrative law judge." (Emphasis added.)


       The Board concluded the absence of testimony from the "person making" the
report of the test results was fatal under the regulation because Carmen did not stipulate

                                                    13
to its admissibility. But the panel majority noted the Board misread the regulation. The
panel majority held the regulation "relates to medical statements and records that are
considered at the preliminary hearing without a doctor's testimony." (Emphasis added.)
Woessner, 56 Kan. App. 2d at 797-98. It reasoned that applying it to the LabCorp test
results was error because "[n]othing in . . . the regulation provides that reports of lab
testing—not first presented in a preliminary hearing—are subject to any special
evidentiary rules." 56 Kan. App. 2d at 799. The dissent disagreed, concluding the test
results were "any other records or statements" within the regulation's meaning, and
arguing, therefore, that under the regulation's plain language they could not be considered
evidence when making the final award without the foundation testimony the Board
observed was absent. 56 Kan. App. 2d at 810-11 (Green, J., dissenting).


       Rejecting Judge Green's view, the panel majority held that giving a regulation
dealing with preliminary hearing matters broader application was contrary to its plain
language and inconsistent with the Workers Compensation Act as a whole. It explained:


               "The Board reads 'reports, records, or statements' to apply to virtually anything,
       whether a medical record or not—and whether first presented at a preliminary hearing or
       not. That takes K.A.R. 51-3-5a far beyond its apparent reach. As we read K.A.R. 51-3-5a,
       it relates to medical statements and records that are considered at the preliminary hearing
       without a doctor’s testimony. Later though, at least in nondeath cases, each side has the
       opportunity to have a doctor conduct a medical examination of the employee so that
       disability ratings may be obtained. See K.S.A. 2017 Supp. 44-515 and 44-516. Because
       of the importance of those examinations and ratings, another statute, K.S.A. 44-519,
       provides that 'no report of any examination . . . by a health care provider . . . shall be
       competent evidence . . . unless supported by the testimony of such health care
       provider . . . .' Read in light of K.S.A. 44-519 (requiring a doctor's testimony to support
       an examination report) and K.S.A. 2017 Supp. 44-534a (providing that preliminary
       hearings be summary in nature), the regulation, K.A.R. 51-3-5a, makes sense. It allows a
       doctor's report to be admitted at a preliminary hearing without testimony but warns all
                                                     14
       parties that testimony will be needed later. Reading K.A.R. 51-3-5a as the Board does—
       to apply to virtually all documents or statements—would eviscerate the general rule that
       hearsay evidence is admissible in workers'-compensation hearings." Woessner, 56 Kan.
       App. 2d at 797-98.


       The panel majority reached two conclusions about the regulation's application to
the facts of this case: (1) a test result is not a "report, record, or statement[ ]" within the
regulation's meaning since it is not a medical report; and (2) since there was no
preliminary hearing, the regulation's requirement for testimony to "later support[ ]" such
evidence does not apply. We agree with both conclusions.


       The LabCorp test results are not a "report, record, or statement" within the
regulation's meaning. A regulation must be construed in harmony with the statutory
scheme it is meant to help effectuate. Kansas Comm'n on Civil Rights, 212 Kan. at 402.
And as the panel majority observed, K.S.A. 44-519 provides that:


               "Except in preliminary hearings conducted under K.S.A. 44-534a and
       amendments thereto, no report of any examination of any employee by a health care
       provider, as provided for in the workers compensation act and no certificate issued or
       given by the health care provider making such examination, shall be competent evidence
       in any proceeding for the determining or collection of compensation unless supported by
       the testimony of such health care provider, if this testimony is admissible, and shall not
       be competent evidence in any case where testimony of such health care provider is not
       admissible."


       Consistent with this statutory requirement, "[i]t is clear that in K.A.R. 51-3-5a, the
administrative regulation relating to preliminary hearings . . . a special rule has been
fashioned to allow medical reports or records to be considered by the ALJ at the
preliminary hearing." Roberts v. J.C. Penney Co., 263 Kan. 270, 281, 949 P.2d 613
(1997) (holding vocational expert's testimony inadmissible when the expert's opinion was
                                            15
founded on health care providers' opinions that were neither supported by testimony nor
admitted by stipulation).


       Moreover, the regulation's sentence requiring a stipulation or testimony for use in
fashioning a final award indicates the regulation is meant to mirror K.S.A. 44-519,
because it requires that supporting testimony be by a person who would typically issue a
report, record, or statement about a medical examination. The regulation says a "report,
record, or statement" admitted at a preliminary hearing must subsequently be "supported
by the testimony of the physician, surgeon, or other person making the report, record, or
statement." Physicians and surgeons are "health care provider[s]" as that term is defined
by the Act and used in K.S.A. 44-519. See K.S.A. 2019 Supp. 44-508(j) ("'Healthcare
provider' means any person licensed, by the proper licensing authority of this state,
another state or the District of Columbia, to practice medicine and surgery, osteopathy,
chiropractic, dentistry, optometry, podiatry, audiology or psychology.").


       The regulation's language indicates the promulgating authority must have intended
the phrase "or other person making the report, record, or statement" to refer to people
similar to physicians or surgeons—in other words, a person who would make a "report of
any examination of any employee by a health care provider." K.S.A. 44-519.


               "The rule of ejusdem generis has been applied in cases similar to this both in
       Kansas and other jurisdictions.


               ....


               "'Briefly stated, that rule is a well-known maxim of construction to aid in
       ascertaining the meaning of a statute or other instrument, the doctrine being that where an
       enumeration of specific things is followed by some more general word or phrase, such
       general word or phrase is to be held to refer to things of the same kind with respect to a
                                                   16
       classification which immediately precedes it-that is to say, where general words follow
       particular words in an enumeration describing the subject matter, general words are
       construed to embrace only objects similar in nature to those enumerated by antecedent
       specific words.'" Wulf v. Shultz, 211 Kan. 724, 729, 508 P.2d 896 (1973).


See Scalia & Garner, Reading Law: The Interpretation of Legal Texts 199 (2012)
("Where general words follow an enumeration of two or more things, they apply only to
persons or things of the same general kind or class specifically mentioned . . . .").


       The LabCorp test results are not a "report, record, or statement" of a physician,
surgeon, or like person relating to a medical examination, and so they are outside the
regulation's scope.


       Additionally, the regulation as interpreted by the Board and Judge Green would
establish a blanket rule prohibiting the use of hearsay statements, which is contrary to the
statute enacted by the Legislature. See K.S.A. 2019 Supp. 44-523(a) ("The director,
administrative law judge or board shall not be bound by technical rules of procedure, but
shall give the parties reasonable opportunity to be heard and to present evidence, ensure
the employee and the employer an expeditious hearing and act reasonably without
partiality."). And the "'technical rules of procedure'" to which the statute refers "are those
rules of civil procedure located in Chapter 60 of the Kansas statutes, particularly the rules
of evidence set forth in Article 4." Roberts, 263 Kan. at 278. "Many of our cases have
held that the common-law rules as to the competency of evidence are not to be strictly
applied in workmen's compensation cases." Love v. Kerwin, 187 Kan. 760, 763, 359 P.2d
881 (1961). The regulations governing compensation proceedings also recognize this,
providing that "[h]earsay evidence may be admissible unless irrelevant or redundant."
K.A.R. 51-3-8(c).



                                                  17
       Reading K.A.R. 51-3-5a to prohibit an ALJ or Board from considering "any . . .
statement" of a person who does not testify when determining a final award would do
more than provide greater specificity to the general rules laid out in the workers
compensation statutes and caselaw. It would contradict the agency's own regulation
permitting hearsay. See Carnes v. Hannigan, 27 Kan. App. 2d 237, 239, 3 P.3d 548
(1999) ("To determine the meaning of statutes and regulations, all provisions, in pari
materia, must be construed together."); Scalia & Garner, Reading Law: The
Interpretation of Legal Texts 180 ("The provisions of a text should be interpreted in a
way that renders them compatible, not contradictory.").


       We also agree with the panel majority's reasoning that K.A.R. 51-3-5a relates to
procedures for preliminary hearings and does not govern the admission of evidence not
previously presented at a preliminary hearing. "As with statutes, the court must give
effect to the intent expressed by the plain and unambiguous language in the regulation."
Pener, 305 Kan. at 1208. The regulation's second sentence prohibits consideration of "the
reports" when making a final award. This reference can only be to "[m]edical reports or
any other . . . statements" that "shall be considered by the administrative law judge at the
preliminary hearing." (Emphasis added.) K.A.R. 51-3-5a(a).


       This is reinforced by the prohibiting language's command that the evidence must
be "later supported by" the declarant's testimony. As the panel majority noted, this
language "reasonably applies only to documents that were first presented at a preliminary
hearing without the required testimony." Woessner, 56 Kan. App. 2d at 797. If the
regulation did not focus solely on evidence presented at a preliminary hearing, it would
not have specified what must happen "later" for the evidence to be considered in making
a final award.



                                             18
       The Board erred as a matter of law by excluding the test results based on the
regulation.


       General Evidentiary Rules for Workers Compensation Hearings


       Lastly, the panel majority determined the LabCorp test results were sufficiently
reliable to be admissible under the general evidentiary requirements for workers
compensation hearings. This holding contradicted the Board, which reasoned that,


       "[B]asic rules of evidence require that a proper foundation must be laid. Our Courts have
       concluded that '[e]stablishing the chain of custody is part of the foundation for the
       admission of physical evidence.' Without a demonstrable and reliable chain of custody,
       it would be impossible to conclude, beyond a reasonable doubt, that a given sample was
       from the claimant and that the same sample was used for the drug test."


       The panel majority held the Board abused its discretion by excluding the lab
results because they contained "sufficient indicia of reliability" to make them admissible,
even though some evidence supporting chain-of-custody was hearsay—in particular, St.
John's affidavit statements. Woessner, 56 Kan. App. 2d at 801. The panel noted
D'Attilio's testimony about "each step" of Stormont-Vail's handling of the urine sample—
from the time it obtained the sample until it was transferred to LabCorp. 56 Kan. App. 2d
at 799-800. It cited St. John's affidavit, which noted LabCorp received the sealed sample
with no evidence of tampering. 56 Kan. App. 2d at 785-86. And it noted Dr. Long
testified to his belief from reviewing the records that "proper chain-of-custody procedures
were followed" and that he had "'no doubt' that the test result was accurate." 56 Kan.
App. 2d at 800.




                                                    19
       We again agree with the panel majority's assessment of the test results' reliability.
We have noted hearsay is generally admissible in workers compensation proceedings.
Moreover, the Board abused its discretion by acting based on an erroneous view of the
law when it insisted chain of custody be established beyond a reasonable doubt. See Via
Christi Hosps. Wichita, Inc. v. Kan-Pak, LLC, 310 Kan. 883, 891, 451 P.3d 459 (2019)
("'Essentially, the test [for unreasonable, arbitrary, or capricious agency action] under
K.S.A. 77-621[c][8] determines the reasonableness of the agency's exercise of discretion
in reaching its decision based upon the agency's factual findings and the applicable
law.'").


       That beyond-a-reasonable-doubt burden of proof was borrowed from K.S.A. 2019
Supp. 44-501(b)(3)(E) that we have held does not apply to this case. And even under the
rules of evidence otherwise applicable in judicial proceedings, such a strict standard is
not required to demonstrate chain of custody. "The test for chain of custody is a
reasonable certainty that the object has not been materially altered. Any deficiency in the
chain of custody goes to the weight of the evidence rather than its admissibility." State v.
Horton, 283 Kan. 44, 62, 151 P.3d 9 (2007). The supporting evidence before the Board
demonstrated a reasonable certainty the sample LabCorp tested belonged to Woessner
and was not materially altered from the time Stormont-Vail obtained it through the time
LabCorp tested it.


       The Board abused its discretion declaring the test results inadmissible under
"[b]asic rules of evidence . . . ." It erred as a matter of law and acted unreasonably by
excluding the test results.




                                             20
The Rebuttable Presumption on Contribution to the Accident

       Given our decision that the test results were admissible, Woessner is conclusively
presumed by law to have been impaired at the time of his accident. Those results also
trigger the rebuttable statutory presumption that his impairment contributed to the
accident. We must next consider the Board's alternative reason for entering the award: its
finding Carmen rebutted the statutory presumption on contribution. K.S.A. 2019 Supp.
44-501(b)(1)(D) (employee can overcome rebuttable presumption by presenting clear and
convincing evidence that the impairment did not contribute to the injury, disability, or
death). The Board addressed this as follows:


               "Finally, the Board finds that even if the drug screen test results are admissible,
       there was clear and convincing evidence rebutting the presumption that claimant was
       impaired at the time of his accident. Mr. McGraw, claimant's coworker, indicated
       claimant was a careful worker. He observed claimant shortly before his accident and he
       did not notice claimant acting any differently than he normally did. Mr. McGraw was
       asked if claimant exhibited several signs of using marijuana and answered in the
       negative."


       Although cast in terms of impairment, which would be conclusively presumed
from the drug test, the Board's finding was obviously calibrated to the fact issue properly
before it, i.e., whether Woessner's impairment contributed to his accident. See K.S.A.
2019 Supp. 44-501(b)(1)(C)-(D).


       On judicial review, Labor Max must demonstrate the Board's action was "based on
a determination of fact, made or implied by the agency, that is not supported to the
appropriate standard of proof by evidence that is substantial when viewed in light of the
record as a whole, which includes the agency record for judicial review, supplemented by
any additional evidence received by the court under this act." K.S.A. 77-621(c)(7). The

                                                    21
appropriate standard of proof, dictated by K.S.A. 2019 Supp. 44-501(b)(1)(D), is clear
and convincing evidence, which is defined as evidence causing the fact-finder to believe
the truth of the facts asserted is highly probable. In re Lober, 288 Kan. 498, 505, 204
P.3d 610 (2009).


       In conducting the review demanded by K.S.A. 77-621(c)(7), the statute provides:


               "For purposes of this section, 'in light of the record as a whole' means that the
       adequacy of the evidence in the record before the court to support a particular finding of
       fact shall be judged in light of all the relevant evidence in the record cited by any party
       that detracts from such finding as well as all of the relevant evidence in the record,
       compiled pursuant to K.S.A. 77-620, and amendments thereto, cited by any party that
       supports such finding, including any determinations of veracity by the presiding officer
       who personally observed the demeanor of the witness and the agency's explanation of
       why the relevant evidence in the record supports its material findings of fact. In
       reviewing the evidence in light of the record as a whole, the court shall not reweigh the
       evidence or engage in de novo review." K.S.A. 77-621(d).


       The record as a whole supports the Board's finding. Apart from the statutory
rebuttable presumption that Woessner's impairment contributed to the accident, there are
two strains of evidence in tension with this factual issue: McGraw's testimony and Dr.
Long's testimony.


       Carmen cites McGraw's detailed observations about Woessner and his interactions
with him shortly before the accident. McGraw observed no signs of Woessner being
impaired. Particularly relevant to the possible cause of Woessner's unexplained fall,
McGraw did not perceive him stumbling, unable to concentrate, anxious, drowsy, sleepy,
or speaking slowly. And he noticed nothing out of the ordinary about Woessner's
appearance or behavior.

                                                    22
       Labor Max cites Dr. Long's testimony to detract from the Board's finding. The
ALJ observed that "Dr. Long noted that, unlike alcohol, which has physiological effects
known to the general population, marijuana causes alterations in sensory input that may
not be apparent to a layperson." According to the ALJ, "Dr. Long's testimony establishes
that a layperson may not be able to detect impairment due to marijuana." But as Carmen
points out, Dr. Long also testified he could only say the marijuana metabolite was present
in Woessner's urine sample, but could not give an opinion on "the level of
impairment. . . ." Labor Max also notes Carmen introduced a portion of the Merck
Manual into evidence listing decreased motor abilities and depth perception and tracking
impairment as effects of marijuana impairment.


       In remanding the case to the Board for further proceedings on this factual issue,
the panel decided it was "not comfortable evaluating this alternative basis for the Board’s
decision without a more complete explanation of why it found McGraw's testimony to
meet the clear-and-convincing evidence test given Dr. Long's related testimony."
Woessner, 56 Kan. App. 2d at 801. But it is not clear how much more the panel majority
expected the Board to say on this point, and that expectation is plainly outside a court's
role in judicial review of agency action. See Jones v. Kansas State Univ., 279 Kan. 128,
142-43, 106 P.3d 10 (2005) (despite civil service board's failure to make explicit findings
regarding claimant's intentional falsification of a report, board's decision supported by
substantial competent evidence). Explanation of the Board's factual finding is just one
factor to be considered on review, along with the other "relevant evidence in the record
cited by any party" to support the finding. See K.S.A. 77-621(d).


       The Board's decision does not reflect that it disregarded Dr. Long's testimony. It
appears the Board appropriately weighed McGraw's testimony against Dr. Long's. And
the Board's decision incorporates by reference the ALJ's factual findings, which
                                            23
construed Dr. Long's testimony as casting doubt on a layperson's ability to recognize the
alterations of sensory input from marijuana impairment in someone else. This reflects
that the Board was aware of Dr. Long's testimony and nevertheless believed McGraw's
testimony in finding Woessner's impairment did not contribute to his death.


       Based on our standard for judicial review, we reverse the panel majority and
affirm the Board. We hold sufficient evidence existed to support the Board's finding, in
light of the record as a whole, that it was "highly probable" Woessner's impairment did
not contribute to his accident.


       Judgment of the Court of Appeals is reversed. The award entered by the Workers
Compensation Board is affirmed.


       MICHAEL E. WARD, Senior Judge, assigned. 1


                                          ***


       LUCKERT, C.J., concurring: I agree with the plurality opinion in most respects but
write separately to explain my analysis of K.A.R. 51-3-5a. I view the regulation as
ambiguous and have considered and applied various canons and rules of construction to
untangle the ambiguities. Although my analysis varies from the plurality opinion, it leads
me to the same point: I conclude the regulation allowed the administrative law judge to




1
 REPORTER'S NOTE: Senior Judge Ward was appointed to hear case No. 119,087
under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the vacancy on
the court by the retirement of Chief Justice Lawton R. Nuss.

                                            24
consider LabCorp's report, even though it was introduced into the record without
supporting testimony.


       I agree with my colleagues—both those joining the plurality opinion and those
concurring in part—as to the general principles that govern our analysis. In interpreting a
regulation, courts apply the same rules as when interpreting a statute. That includes
"giv[ing] common words their ordinary meanings, without adding to or subtracting from
the text as it appears. We only resort to textual construction when the language is
ambiguous." Central Kansas Medical Center v. Hatesohl, 308 Kan. 992, 1002, 425 P.3d
1253 (2018).


       Looking first to the language of the regulation, K.A.R. 51-3-5a provides:


               "(a) Medical reports or any other records or statements shall be considered by the
       administrative law judge at the preliminary hearing. However, the reports shall not be
       considered as evidence when the administrative law judge makes a final award in the
       case, unless all parties stipulate to the reports, records, or statements or unless the report,
       record, or statement is later supported by the testimony of the physician, surgeon, or other
       person making the report, record, or statement. If medical reports are not available or
       have not been produced before the preliminary hearing, either party shall be entitled to an
       ex parte order for production of the reports upon motion to the administrative law judge."



       Common words and plain language dominate the regulation. That does not make
its meaning clear, however. Ambiguity exists in every sentence. When ambiguities arise
in an administrative regulation, as part of the contextual construction, it "must be
construed in harmony with the statute, so that it, as well as the statute, may be given
effect." Kansas Comm'n on Civil Rights v. City of Topeka St. Dep't, 212 Kan. 398, 402,
511 P.2d 253 (1973).


                                                     25
       The first ambiguity dividing the various jurists considering the claim arising from
Gary Woessner's death is whether the first word of the regulation means the entire
regulation applies only to medical documents. At first glance, because the word
"medical" occurs only before the first "or," the initial sentence's structure seems to
convey an intent to allow the hearing officer to consider both medical and nonmedical
evidence. That is, it does not say medical reports or any other medical records or medical
statements. But that interpretation is not clear because, in part, the reference to "other"
records or statements does not explain if the "other" contrasts the subject-matter of the
document—medical with nonmedical—or various terms used to describe a document—
report with record or statement.


       More ambiguity arises because the regulation does not help the reader know what
distinguishes a report from a record from a statement. A report can also be considered a
business record of the one writing the report and thus a medical record. And an
evaluating physician makes a statement about medical matters. But, under the
construction adopted by some, the word "medical" does not modify records or statements.
Under their interpretation, arguably an administrative law judge can consider medical
reports but cannot consider medical records or statements referred to in the report or that
underlie the basis for opinions included in the report—an inherently unreasonable result
that we avoid. State v. Arnett, 307 Kan. 648, 654, 413 P.3d 787 (2018).


       These are just a few examples of the ambiguities, but the second sentence of the
regulation suggests a path for resolving at least some of this ambiguity. It does so by
conveying an intent to encompass all types of medical—rather than nonmedical reports,
records, or statements. And it does not suggest an intent to have the regulation apply to
nonmedical records, reports, or statements.



                                              26
       Several contextual clues lead me to this conclusion. One arises because the second
sentence uses the word "reports" interchangeably with the phrase "reports, records, or
statements." For example, it first states the rule that an administrative law judge cannot
consider "the reports" when making a final award. But it then provides two exceptions
both of which apply to reports and records and statements: (1) if "parties stipulate to the
reports, records, or statements" or (2) if "the report, record, or statement is later
supported" by testimony. The only reason to provide exceptions for records and
statements is if the intent was to include them in the prohibition along with reports. This
context suggests an intent to use "reports" as shorthand for reports, records, and
statements. And it reveals an intent to include all medical documents in the rule and its
two exceptions.


       The last part of the second sentence also suggests this intent by providing that the
exception applies if the report, record, or statement is supported by the testimony of a
physician or surgeon. A physician's or surgeon's testimony would support a medical
record, but that testimony would not be necessary if the document was not medical in
nature. Allowing for a physician or surgeon to testify in support of a report, record, or
statement reveals an intent that all three types of documents be medical in nature.


       Granted, as emphasized by some jurists trying to apply K.A.R. 51-3-5a, it also
refers to supporting testimony by an "other person making the report, record, or
statement." But this phrase alone does not reveal an intent to address nonmedical records
because two canons of construction suggest that "other person" does not necessarily mean
a nonmedical person. First, under the doctrine of noscitur a sociis, a word is known by
the company it keeps such that, although doubtful as used alone, the meaning of a word
may be clarified by reference to the words or phrases with which it is associated. See
Young Partners v. U.S.D. No. 214, 284 Kan. 397, 408, 160 P.3d 830 (2007). Second,
courts presume, under the doctrine of ejusdem generis, that where enumeration of
                                           27
specific things is followed by a more general word or phrase, such general word or phrase
is held to refer to things of the same kind, or things that fall within the classification of
the specific terms. State v. Moler, 269 Kan. 362, 363, 2 P.3d 773 (2000). This last canon
applies to both the listing of physician, surgeon, or other person making a report and to
the opening clause of "[m]edical reports or any other records or statements."


       In sum, the second sentence clarifies an intent that "any other" expands the word
"reports" to include documents commonly described as records or statements but applies
the modifier "medical" to all those records.


       To say the regulation applies to medical documents and not to nonmedical ones is
most consistent with workers compensation law in general. As the plurality opinion
points out, in workers compensation proceedings, "[h]earsay evidence may be admissible
unless irrelevant or redundant." K.A.R. 51-3-8(c). See Neal v. Hy-Vee, Inc., 277 Kan. 1,
22, 81 P.3d 425 (2003). But K.S.A. 44-519 creates an exception to that general rule; the
exception applies to health care provider reports of an examination of any employee:


               "Except in preliminary hearings conducted under K.S.A. 44-534a and
       amendments thereto, no report of any examination of any employee by a health care
       provider, as provided for in the workers compensation act and no certificate issued or
       given by the health care provider making such examination, shall be competent evidence
       in any proceeding for the determining or collection of compensation unless supported by
       the testimony of such health care provider, if this testimony is admissible, and shall not
       be competent evidence in any case where testimony of such health care provider is not
       admissible."


       Construing K.A.R. 51-3-5a to apply to medical reports, medical records, and
medical statements leads to a construction that is in harmony with the statute and other
principles of workers compensation law and gives effect to K.S.A. 44-519. Finding this
                                                   28
harmony is especially important when applying administrative regulations. City of
Topeka St. Dep't, 212 Kan. at 402.


       As applied to LabCorp's report of its testing of Woessner's urine, the parties agree
the report was nonmedical. This means it does not fall within the first sentence of the
regulation.


       If the first sentence does not apply, neither does the second because of the first
three words of the second sentence: "However, the reports . . . ." Both "however" and
"the" refer the reader back to what was already said. See Merriam Webster Online
Dictionary, https://www.merriam-webster.com/dictionary (last visited August 18, 2020)
(defining "however" as "in spite of that: on the other hand" and "the" as "a function word
to indicate that a following noun or noun equivalent is definite or has been previously
specified by context or by circumstance"). Ambiguity is interjected by the phrase
"reports, records, or statements" used later in the sentence. But, as I have discussed, the
interchangeable use of the three words throughout the regulation reveals an intent to
encompass all medical documents, by whatever name.


       These contextual clues lead me to conclude the second sentence relates only to
documents considered at a preliminary hearing and does not include nonmedical
documents.


       I am also persuaded by other points made by the Court of Appeals majority and
the plurality opinion of this court that I need not repeat. Cumulatively, those reasons and
the ones I have discussed, lead me to conclude the administrative law judge could
consider LabCorp's report at the final hearing without the support of accompanying
testimony. I would hold that the Workers Compensation Board erred as a matter of law
by excluding the test results because of the regulation. I join in the plurality opinion's
                                             29
analysis and holdings about the Board's errors in concluding K.S.A. 2019 Supp. 44-
501(b)(3) applies and in excluding the test results under the basic rules of evidence. And I
agree with the plurality opinion's holding that the Board did not err in determining it was
highly probable Woessner's impairment did not contribute to his accident.


                                            ***


       WILSON, J., concurring: I agree with the plurality opinion's conclusion that
sufficient evidence existed to support the Board's conclusion that Woessner's impairment
did not contribute to his accident and, thus, agree that the Board's decision should be
affirmed. Likewise, I agree that the Board incorrectly relied on K.S.A. 2019 Supp. 44-
501(b)(3) to support its decision to exclude the LabCorp test results.


       But I part from the plurality opinion with respect to its conclusion that the Board
erred in excluding the LabCorp test results under K.A.R. 51-3-5a. To begin, I note that
our starting point for the interpretation of regulations is identical to the way we assess
statutes: the plain language of a regulation should be given effect, if possible. Central
Kansas Medical Center v. Hatesohl, 308 Kan. 992, 1002, 425 P.3d 1253 (2018). This
requires us to "give common words their ordinary meanings, without adding to or
subtracting from the text as it appears[,]" and "[w]e only resort to textual construction
when the language is ambiguous." 308 Kan. at 1002.


       Thus, I question the plurality opinion's decision to begin its analysis by noting
that, "A regulation must be construed in harmony with the statutory scheme it is meant to
help effectuate." Slip op. at 15. While I do not disagree with that premise, it seems to put
the cart before the horse. Unless we read K.A.R. 51-3-5a to be ambiguous on its face, I
see no need to resort to the canons of construction to divine its meaning. Nevertheless,
the plurality opinion does just that—at some length—before finally determining that the
                                           30
second sentence of K.A.R. 51-3-5a(a)'s use of the phrase "the reports" "can only" refer
back "to '[m]edical reports or any other . . . statements' that 'shall be considered by the
administrative law judge at the preliminary hearing.'" Slip op. at 18.


       Plain language is supposed to be just that—plain. To the extent a regulation's plain
language conflicts with the statutory authority from which it is derived, the regulation
may be unlawful—although such a challenge is not before us—and to the extent a
regulation may be ambiguous, it must be interpreted to be in harmony with its
authorizing statute, if possible. But, here, the plurality opinion begins by stating that the
regulation cannot possibly mean what it says, then works backwards to arrive at the
conclusion that it does not actually say what it says.


       For example, the plurality opinion agrees with the majority below that "a test
result is not a 'report, record, or statement[ ]' within the regulation's meaning since it is
not a medical report[.]" Slip op. at 15. But K.A.R. 51-3-5a(a) does not speak solely to
medical reports; instead, it begins by referencing "[m]edical reports or any other records
or statements[.]" (Emphasis added.) In order to circumvent the plain language of the
regulation, the plurality opinion defers to K.S.A. 44-519, from which K.A.R. 51-3-5a(a)
ostensibly draws its authorization.


       Unlike the plurality opinion, I cannot read "any other records or statements" to be
limited to "a 'report, record, or statement' of a physician, surgeon, or like person relating
to a medical examination[.]" (Emphasis added.) Slip op. at 17. The LabCorp test results
plainly constitute "any other record[,]" and, as noted, the canons of construction—
including the rule of ejusdem generis relied on by the plurality opinion to reach its
interpretation—are inapplicable in the absence of textual ambiguity. See, e.g., Stewart v.
Preferred Fire Ins. Co., 206 Kan. 247, 249, 477 P.2d 966 (1970) ("Before the rule of
ejusdem generis can be applied the clause must be ambiguous."). Thus, I disagree with
                                           31
the plurality opinion's substitution of "like person" for the regulation's use of "other
person[.]" Slip op. at 16-17.


       Likewise, I find the plurality opinion's speculation that the Board's interpretation
would impermissibly carve out a "blanket rule prohibiting the use of hearsay statements"
in workers compensation proceedings to be premature, if not misplaced. Slip op. at 17. If
the plain text of the regulation, as applied by the Board, truly would give rise to such a
rule—of which I am doubtful—then such a deficiency would seem to require correction
by way of a challenge to the validity of the regulation itself, not an end-run around the
regulation's plain language. As such a challenge is not presently before our court, the
plurality opinion's expression of concern appears to presume the existence of an issue that
is not ripe for adjudication at this time. See State ex rel. Morrison v. Sebelius, 285 Kan.
875, 892, 179 P.3d 366 (2008) ("To be ripe, issues must have taken shape and be
concrete rather than hypothetical and abstract.").


       Turning to the plurality opinion's second point, I again cannot agree that the
absence of a preliminary hearing renders the second sentence of K.A.R. 51-3-5a(a)
inapplicable to the case at bar. I share in Judge Green's assessment that "K.A.R. 51-3-
5a(a)'s plain language also contains a rule on what evidence is admissible at a final award
hearing." Woessner v. Labor Max Staffing, 56 Kan. App. 2d 780, 806, 437 P.3d 992
(2019) (Green, J., dissenting). And, also like Judge Green, I cannot read the plain
language of the regulation to limit that rule solely to evidence that was presented first at a
preliminary hearing. To the extent the plurality opinion divines support for this
interpretation from the regulation's use of the words "later," I believe it misses the forest
for the trees.


       Beyond my disagreement with the plurality opinion's plain language reading of the
regulation, I fear that its interpretation has the unintended effect of illogically creating
                                                32
two distinct tiers of most evidence in workers compensation proceedings: one class of
materials, which must be supported by either testimony or stipulation because it
happened also to be offered at a preliminary hearing, and another that is totally unfettered
by any requirements of reliability. This will only increase the uncertainty in the result of
workers compensation litigation.


       BEIER and ROSEN, JJ., join the foregoing concurring opinion.




                                             33